Citation Nr: 0817579	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  05-31 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 



INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

The Board observes that additional evidence has been 
received, which was not previously considered by the RO.  
However, the veteran's representative submitted a waiver of 
the RO's initial consideration of the evidence in April 2008.  
Therefore, the Board will consider this newly obtained 
evidence and proceed with a decision in this case.

The Board also notes that the veteran submitted a statement 
in May 2006 in which he contended that his diabetes mellitus 
and peripheral neuropathy of the legs warranted a higher 
evaluation.  He also submitted a statement in January 2007 in 
which he requested that his posttraumatic stress disorder 
(PTSD) be reevaluated.   It is unclear as to whether the 
veteran intended to file a claim for an increased evaluation 
for those disabilities.  However, those matters are not 
currently before the Board because they have not been 
prepared for appellate review.  Accordingly, those matters 
are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is currently assigned a 60 percent disability 
evaluation for his coronary artery disease; a 30 percent 
disability evaluation for PTSD; a 20 percent disability 
evaluation for type II diabetes mellitus; a 10 percent 
disability evaluation for right carpal tunnel syndrome; a 10 
percent disability evaluation for left carpal tunnel 
syndrome; a 10 percent disability evaluation for peripheral 
neuropathy of the right lower extremity; a 10 percent 
disability evaluation for peripheral neuropathy of the left 
lower extremity; a noncompensable evaluation for peripheral 
vascular disease of the right upper extremity; a 
noncompensable evaluation for peripheral vascular disease of 
the left upper extremity; a noncompensable evaluation for 
peripheral vascular disease of the right lower extremity; 
and, a noncompensable evaluation for peripheral vascular 
disease of the left lower extremity.

3.  The veteran's service-connected disabilities have been 
shown to render him unemployable.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, the 
criteria for entitlement to a TDIU have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 
3.321, 4.16, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In the decision below, the Board has granted the veteran's 
claim for TDIU, and therefore, the benefit sought on appeal 
has been granted in full.  Accordingly, regardless of whether 
the requirements of the law have been met in this case, no 
harm or prejudice to the appellant has resulted. See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


Law and Analysis

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  VA will grant a total 
rating for compensation purposes based on unemployability 
when the evidence shows that the veteran is precluded, by 
reason of his service- connected disabilities, from obtaining 
and maintaining any form of gainful employment consistent 
with his education and occupational experience.  38 C.F.R. 
3.340, 3.341, 4.16.  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience, but not to his or her age or the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

Under section 4.16(b) of VA regulations, when a claimant is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
fails to meet the percentage requirements for eligibility for 
a total rating set forth in 38 C.F.R. § 4.16(a), the RO may 
submit such case to the Director, Compensation and Pension 
Service, for extraschedular consideration.  38 C.F.R. 
§ 4.16(b).  The Board is precluded from granting a total 
rating under section 4.16(b) because the authority to grant 
such a rating is vested specifically in the Director, 
Compensation and Pension Service.  Should the Board find that 
a case it is reviewing on appeal is worthy of consideration 
under section 4.16(b), the Board may remand the case to the 
RO for referral to the Director, Compensation and Pension 
Service, but the Board may not grant a total rating in the 
first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996) (noting that Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Thus, the decision by the RO whether to 
refer a case to the Director for extra-schedular 
consideration is an adjudicative decision subject to review 
by the Board and the Court.

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

In this case, the veteran is currently assigned a 60 percent 
disability evaluation for his coronary artery disease; a 30 
percent disability evaluation for PTSD; a 20 percent 
disability evaluation for type II diabetes mellitus; a 10 
percent disability evaluation for right carpal tunnel 
syndrome; a 10 percent disability evaluation for left carpal 
tunnel syndrome; a 10 percent disability evaluation for 
peripheral neuropathy of the right lower extremity; a 10 
percent disability evaluation for peripheral neuropathy of 
the left lower extremity; a noncompensable evaluation for 
peripheral vascular disease of the right upper extremity; a 
noncompensable evaluation for peripheral vascular disease of 
the left upper extremity; a noncompensable evaluation for 
peripheral vascular disease of the right lower extremity; 
and, a noncompensable evaluation for peripheral vascular 
disease of the left lower extremity.  His combined evaluation 
is 90 percent.  As such, the ratings assigned for his 
service-connected disabilities in this case do meet the 
minimum schedular criteria for TDIU under 38 C.F.R. § 
4.16(a). 

Moreover, the Board notes that the veteran is unemployed.  In 
fact, a private physician submitted a statement dated in 
April 2006 in which he noted that the veteran was taking 
maximal oral medications and escalating doses of insulin to 
control his diabetes mellitus and that he has pain and 
numbness in his legs due to diabetes, hyperlipidemia, and 
peripheral vascular disease.  The physician commented that 
the veteran would be classified as having dysmetabolic 
syndrome with combined diabetes mellitus, coronary artery 
disease, hyperlipidemia, and obesity.  It was further noted 
that the veteran has daily chest pain with shortness of 
breath that was aggravated by activity and stress.  His 
restrictions included being able to walk only one block, 
stand for thirty minutes, sit for two hours, and lift a 
maximum of ten to fifteen pounds.  In addition, the April 
2006 private physician stated that the veteran was unable to 
work any job for eight hours per days and forty hours per 
week.  As such, the private physician contemplated the 
veteran's service-connected diabetes mellitus, coronary 
artery disease, peripheral neuropathy, and peripheral 
vascular disease and concluded that the veteran was incapable 
of performing the physical and mental acts required by full-
time employment.

The Board notes that there is no medical evidence to the 
contrary of the April 2006 opinion.  Although the veteran was 
afforded VA examinations in December 2003 and November 2005, 
none of the examiners provided an opinion as to whether the 
veteran's service-connected disabilities alone rendered him 
unemployable.  Therefore, the Board finds that there is 
reasonable doubt as to whether the veteran is unemployable 
due to his service-connected disabilities.

To the extent that there is any reasonable doubt, that doubt 
will be resolved in the veteran's favor.  Based on the 
evidence of record, the Board finds that the veteran is 
unemployable due to his service-connected disabilities.  
Accordingly, the Board concludes that TDIU is warranted.





ORDER

A total disability evaluation based upon individual 
unemployability due to service-connected disability is 
granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


